DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1-4, 6-14, 16-23 and 25-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-14, 16-23 and 25-30 are allowable because Williams (Pub. No.: US 2015/0316376) and Cunningham et al (Pub. No.: US 2007/0031151), takes alone or in combination, fails to teach a rotor substantially spherical in shape and partially enclosed within a larger spherical and stationary cavity, wherein the rotor of the spherical gimbal is maintained in a location without mechanical constraint and without direct mechanical contact with the stationary cavity or any intervening mechanical structure or element between the rotor of the spherical gimbal and the stationary cavity, thereby becoming free-floating; and one or more actuators mounted within a stator configured to provide forces to center the rotor within the stator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

2.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.

/HANH PHAN/Primary Examiner, Art Unit 2636